DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 09/29/2021, in which, claims 1-18 remain pending in the present application with claims 1, 7, and 13 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 07, 2022, March 29, 2022, June 21, 2022, and October 05, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tischer (US 20060074645 A1, hereinafter referred to as “Tischer”) in view of Morey (US 20090238381 A1, hereinafter referred to as “Morey”).
Regarding claim 1, Tischer discloses an audio data processing method, comprising: 
receiving sound production requests respectively sent by a plurality of sound production applications, wherein respective sound production requests comprise information of ports corresponding to respective sound production applications (see Tischer, paragraph [0032]: “the driver chooses to play the recording associated with the passenger compartment. It is to be understood that the driver may choose simultaneous playback of multiple recordings at different speakers or to mix the three recordings by simultaneously playing back all three recordings through all of the speakers”). 
Regarding claim 1, Tischer discloses all the claimed limitations with the exception of acquiring audio data and sound mixing parameters corresponding to the respective sound production applications through the ports corresponding to the respective sound production applications; and mixing respective audio data according to the sound mixing parameters for the respective sound production applications, to generate audio data to be played.
Morey from the same or similar fields of endeavor discloses acquiring audio data and sound mixing parameters corresponding to the respective sound production applications through the ports corresponding to the respective sound production applications (see Morey, paragraph [0032]: “as shown in FIG. 1, a mixing device 1 can include a plurality of connectors 2 each capable of interconnecting with an iPod® 3 or other device capable of storing and playing audio signals”); and 
mixing respective audio data according to the sound mixing parameters for the respective sound production applications (see Morey, paragraph [0035]: “a mixing device 10 can mix a plurality of iPods® 11 or other devices capable of storing and playing audio signals”), to generate audio data to be played (see Morey, paragraph [0035]: “An audio output 16 can send an audio signal from the audio mixer to an external system such as a stereo”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Morey with the teachings as in Tischer. The motivation for doing so would ensure the system to have the ability to use the apparatus for audio signal mixing disclosed in Morey to interconnect with audio devices capable of storing and playing audio signals with plurality of connectors, to mix audio signal using the mixing device and to send out the mixed audio signal for play thus acquiring audio data and sound mixing parameters corresponding to the respective sound production applications through the ports corresponding to the respective sound production applications and mixing respective audio data according to the sound mixing parameters for the respective sound production applications in order to generate audio data to be played so that the sound production request of each sound production application can be timely responded and audio focus problem can be avoided.
Regarding claim 2, the combination teachings of Tischer and Morey as discussed above also disclose the method of claim 1, wherein the plurality of sound production applications comprise a first sound production application, and before receiving the sound production requests respectively sent by the plurality of sound production applications, the method further comprises: 
receiving a first registration request sent by the first sound production application, wherein the first registration request comprises an identification, audio data and a sound mixing parameter for the first sound production application (see Morey, paragraph [0044]: “the subject apparatus can randomly select a connected device and then randomly select a music/video item off of the selected device … The pre-defined selection can be provided by the functions of the device capable of storing and playing audio signals before or after the device is connected to the subject apparatus”); 
in case that there exists a preset port for the first sound production application, assigning the preset port for the first sound production application, and binding the preset port with the identification, the audio data and the sound mixing parameter for the first sound production application (see Morey, paragraph [0044]: “three devices can be connected to the subject apparatus having a predetermined playing order of device 2, device 3, device 1, and, device 4. The connected device can be set to have a pre-defined selection”); and 
returning information of the preset port to the first sound production application (see Morey, paragraph [0046]: “The mixing device 10 then determines if a device, such as an iPod® 11, is already connected (S120). If a device 11 is connected, then the graphical user interface portion updates and the connected device 11 can be played (S150)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Tischer and Morey as discussed above also disclose the method of claim 1, wherein the plurality of sound production applications comprise a second sound production application, and before receiving the sound production requests respectively sent by the plurality of sound production applications, the method further comprises: 
receiving a second registration request sent by the second sound production application, wherein the second registration request comprises an identification, audio data and a sound mixing parameter for the second sound production application (see Morey, paragraph [0044]: “the subject apparatus can randomly select a connected device and then randomly select a music/video item off of the selected device … The pre-defined selection can be provided by the functions of the device capable of storing and playing audio signals before or after the device is connected to the subject apparatus”); 
in case that there does not exist a preset port for the second sound production application, registering an open port for the second sound production application, and binding the open port with the identification, the audio data and the sound mixing parameter for the second sound production application (see Morey, paragraph [0046]: “If a device 11 is not currently connected then the graphical user interface portion displays connection screen (S130). In one embodiment, the connection screen can recite “PLEASE CONNECT DEVICES.” The mixing device continues to check for a new device connection (S140), and once it is determined that a device is connected”); and 
returning information of the open port to the second sound production application (see Morey, paragraph [0046]: “once it is determined that a device is connected, the graphical user interface portion updates and the connected device can be played (S150)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Tischer and Morey as discussed above also disclose the method of claim 1, wherein mixing the respective audio data according to the sound mixing parameters for the respective sound production applications, to generate the audio data to be played, comprises: 
processing, for each sound production application, audio data for the sound production application according to a sound mixing parameter for the sound production application, to generate an audio stream for the sound production application (see Morey, paragraph [0029]: “the subject apparatus allows the stored digital music on multiple iPods® to be mixed into a stereo audio stream”); and 
mixing respective audio streams, to generate the audio data to be played (see Morey, paragraph [0029]: “This audio stream can then be interfaced with a sound output device, such as standard powered speakers or an amplifier via a stereo connection”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Tischer and Morey as discussed above also disclose the method of claim 4, wherein the sound mixing parameter comprises at least one of a sound production type, a binding duration, a volume factor, and an accompanying parameter (see Morey, paragraph [0046]: “The mixing circuit can also control volume or add effects such as distortion, arena effect, stadium effect, or music hall effect”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Tischer and Morey as discussed above also disclose the method of claim 5, wherein after generating the audio data to be played, the method further comprises: 
in case that an interval after receiving a sound production request of the sound production application reaches the binding duration, canceling a binding of an identification, audio data and the sound mixing parameter for the sound production application with a port corresponding to the sound production application, and sending an unbinding notification to the sound production application (see Morey, paragraph [0043]: “Connected devices can be removed and added at any time without additional input from a user, this function can be referred to as “hot pluggable” or “hot swappable.” The subject apparatus can detect a new device. The resources from the new device are immediately accessible and available as resources of the subject apparatus. Similarly, when a connected device is removed, the resources of the now disconnected device can be automatically removed from the general available resources of the subject apparatus”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 7 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Tischer and Morey as discussed above also disclose an electronic device, comprising: 
at least one processor (see Tischer, FIG. 2B and paragraph [0026]: “processor 224”); and 
a memory communicatively connected with the at least one processor (see Tischer, FIG. 2B and paragraph [0026]: “memory 222”); 
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform operations (see Tischer, paragraph [0029]: “There are numerous methods for playing back vehicle sound fonts that are stored in memory 222 to achieve the most realistic engine sound simulation possible”).
Claim 8 is rejected for the same reasons as discussed in claim 2 above.
Claim 9 is rejected for the same reasons as discussed in claim 3 above.
Claim 10 is rejected for the same reasons as discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 5 above.
Claim 12 is rejected for the same reasons as discussed in claim 6 above.
Claim 13 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Tischer and Morey as discussed above also disclose a non-transitory computer-readable storage medium storing computer instructions (see Tischer, paragraph [0029]: “There are numerous methods for playing back vehicle sound fonts that are stored in memory 222 to achieve the most realistic engine sound simulation possible”).
Claim 14 is rejected for the same reasons as discussed in claim 2 above.
Claim 15 is rejected for the same reasons as discussed in claim 3 above.
Claim 16 is rejected for the same reasons as discussed in claim 4 above.
Claim 17 is rejected for the same reasons as discussed in claim 5 above.
Claim 18 is rejected for the same reasons as discussed in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484